Citation Nr: 1224023	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  05-34 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by above the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran presented testimony relevant to his appeal at a hearing before the undersigned held at the local RO.  A transcript of the hearing is associated with the record.  

This case was previously remanded by the Board in January 2011 for further evidentiary development and is now ready for disposition.

The issue of entitlement to service connection for an acquired psychiatric disorder was also previously remanded by the Board.  However, service connection for posttraumatic stress disorder (PTSD), major depression, dysthymia, and generalized anxiety disorder was established with a 100 percent disability evaluation effective August 24, 2007, in an October 2011 rating decision.  Therefore, that issue has been fully resolved in the Veteran's favor and is no longer before the Board.  

Furthermore, the issue of entitlement to a TDIU, which was raised at the October 2010 hearing, was remanded by the Board for adjudication, to include evidentiary development and extraschedular referral under 38 C.F.R. § 4.16(b).  Upon review of the evidentiary record, we note that such actions were accomplished.  However, in light of the award of a 100 percent disability rating for the Veteran's psychiatric disorder and the award of special monthly compensation for the Veteran's knee disabilities and psychiatric disorder, this issue is moot.  

Moreover, and importantly, the Veteran has not appealed the January 2012 rating decision denying his TDIU claim.  For these reasons, we find that issue is not within the scope of this appeal.  

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence in this case.   


FINDING OF FACT

1.  A preponderance of the evidence is against finding that the Veteran's current low back disorder had its onset during active military service, manifested to a compensable degree within one year of separation from active service, or is otherwise causally related to the Veteran's period of active service.  

2.  A preponderance of the evidence weighs against finding that the Veteran's current low back disorder is proximately due to, the result of, or permanently aggravated by service-connected disability.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active military service, may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted on a direct basis for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Furthermore, service connection may be granted on a secondary basis for disability which is proximately due to or aggravated by service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case appears to predate the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, there is ample evidence in the record to show that the Veteran currently suffers from a chronic low back disorder.  The March 2011 VA medical examiner diagnosed the Veteran with lumbar spine degenerative joint disease and degenerative disc disease based on review of the claims folder and physical evaluation of the Veteran.   

Because a current chronic low back disorder has been established, the Board will next consider whether the evidentiary record supports in-service incurrence or, in the alternative, whether the Veteran's low back disorder is secondary to his service-connected knee disabilities.

In this regard, the Board notes that the Veteran primarily contends that he injured his back during a fall in service and has continued to experience back problems since the injury.  In the alternative, the Veteran asserts that his low back disorder was secondary to his service-connected knee disabilities.  See, e.g., May 2004 Notice of Disagreement (NOD); March 2011 VA medical examination report.   

The Board initially notes that the Veteran checked "Yes" when asked if he then had or ever had had recurrent back pain on the June 1975 report of medical history completed prior to entrance to active service.  However, in the physician's summary and elaboration of all pertinent data portion of the report, the Veteran explained that he had occasional left scapular area back pain secondary to an old gymnastics injury (pre-service).  He made absolutely no mention of having any problems involving the low back.  Furthermore, his spine was clinically evaluated as normal at the June 1975 medical examination.  Thus, because no low back disorder was noted at service entry and there is no clear and unmistakable evidence of a pre-existing low back disorder of record, the Board finds that the Veteran is presumed sound at entrance to active service as it relates to a low back disorder.  

The Veteran's service treatment records (STRs) show that he sought treatment for back problems on three separate occasions during his period of active military service.  

Indeed, the STRs show that the Veteran presented for treatment of his lower back in January 1977 after having fallen on the hard ground while walking down a hill and sliding along the ground.  Physical examination revealed an abrasion along the lower back with a large scab covering.  

In June 1977, the Veteran presented for treatment of a pulled muscle in his back, with no area of the back specified.  However, the examiner noted that the Veteran had injured his back prior to service in gymnastics.  Notably, the Veteran made no mention of the January 1977 injury or having had back pain since the injury at that time.  The examiner noted that no physical abnormalities were found on examination.  

Nearly two years later, in May 1979, the Veteran sought treatment for chronic back pain.  The noted assessment was muscle strain.  

When the Veteran subsequently underwent medical examination in February 1980, approximately one month before discharge from active service, the Veteran again complained of occasional back pain.  However, his spine was clinically evaluated as normal at that time and the examiner noted the normal exam and found that the Veteran's back complaints were not considered disabling.   

Thus, despite the Veteran's treatment for back problems on three separate occasions in service, no chronic low back disorder was found at the separation examination as the Veteran's spine was clinically evaluated as normal at that time.    

In fact, the earliest post-service evidence of low back problems included in the record is dated in 2000, approximately 20 years after service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of complaints and medical treatment for a condition can be considered as a factor in resolving a claim, particularly in this case as the Veteran clearly is willing to seek help when he has back problems).  At that time, the Veteran was seeking medical treatment for low back pain, in addition to neck pain, following a December 1999 motor vehicular accident (MVA).  

Notably, at this time, the Veteran repeatedly and consistently related the onset of his low back pain to the MVA during that period and made absolutely no mention of his period of active service or having had a continuity of low back problems since an injury to his lower back sustained therein.  See March 2000 and May 2000 PM&R notes.  The Board notes that it is likely that the Veteran would have accurately reported his history of low back symptomatology while seeking medical treatment for the symptomatology.  Thus, the fact that he consistently related the onset of his back pain to the 1999 MVA and not his in-service back injury, which was many years before filing his service-connection claim, certainly undermines his credibility as it relates to his more recent account of having experienced a continuity of low back symptomatology since the in-service injury.  The Board finds that his statements at this time provide highly probative factual evidence against this claim.       

The Board also notes that the Veteran has provided inconsistent statements regarding the onset of his low back symptomatology since filing his claim.  When seeking private medical treatment for neck pain in November 2003, he reported a past medical history of chronic low back pain for "the last ten years", which would be since approximately 1993.  However, in 2004, the Veteran told various medical providers that he had experienced low back problems since his in-service injury.  It is notable that he did not report having had low back problems since the in-service low back injury to any medical provider until 2004 despite having filed his claim for VA disability compensation benefits approximately one year before.  Indeed, the Veteran initially only alleged that he was entitled to service-connected compensation benefits for a low back disorder on the bases that it was secondary to his left knee disorder for which he was also seeking service-connection on a direct basis at the time.  He made absolutely no mention of having had low back problems since service when he filed his claim in May 2003.  

Further, it was not until he filed his May 2004 NOD that he alleged having had low back problems since the in-service low back injury.  

Furthermore, the Board notes the Veteran blatantly misrepresented his history of post-service low back injury at the December 2003 VA medical examination.  Specifically, he told the December 2003 VA medical examiner that he had had "no accidents" and "no injuries or any surgeries" to his back since service.  However, this statement is clearly false as it is inconsistent with the medical documentation dated years before the Veteran filed his service connection claim, which included the Veteran's own lay statements regarding the history of his low back problems.  As noted above, VA treatment records dated in 2000 clearly show that the Veteran had complaints of low back pain related to a December 1999 MVA. The fact that the Veteran misrepresented his history post-service low back injury further undermines his credibility.  Furthermore, the Board notes that has been further injury to the Veteran's lower back since the December 2003 VA medical examination.  See September 2005 VA radiological report (noting that the Veteran fell two weeks ago and injured his lumbar spine).       

Thus, despite the fact that the Veteran suffered low back injury in service and was treated for back pain on multiple occasions, no chronic low back disorder was found in service and the Veteran's spine was clinically evaluated as normal at the separation examination.  Also, the earliest post-service evidence of low back problems is not shown until approximately two decades after service and, at that time, the Veteran consistently related the onset of his low back problems to his December 1999 MVA, with absolutely no mention of service, providing highly probative and credible evidence against his own claim.  Additionally, the Veteran has provided inconsistent statements regarding the onset of his low back symptomatology since filing his claim and did not even allege a continuity of symptomatology since service until 2004, approximately a year after filing his disability compensation claim with VA.  

Furthermore, he clearly misrepresented his history of post-service low back injury at the December 2003 VA medical examination, undermining all of his claims with VA.  He denied having any post-service low back injury, which is contradictory to medical evidence and his own lay statements in 2000.  The Board finds all of this evidence to be far more credible and of significantly greater probative value than the Veteran's more recent assertion of a continuity of symptomatology since service, which was made by the Veteran after filing his claim with VA seeking disability compensation benefits and is wholly unsupported by the evidentiary record.   See Cartwright, supra.  

For these reasons, we do not find the Veteran's assertion of a continuity of symptomatology since service to be credible evidence and, consequently, afford it no probative value.  
   
Furthermore, the competent and probative medical opinion evidence does not attribute the Veteran's low back disorder to his period of active military service or was otherwise to his service-connected knee disabilities.  

After considering the Veteran's history of low back symptomatology as documented in the claims folder and the examination findings, the August 2011 VA medical examiner concluded that the Veteran's low back disorder was less likely than not incurred in or caused by his in-service injury.  In support of the conclusion, the examiner reasoned that there were no residuals or chronicity shown in service from the two episodes of low back and one episode of left scapula treatments in service.  He further noted that x-rays of the Veteran's lumbar spine showing degenerative joint disease and degenerative disc disease were thirty-one years after service, which included years of work in heavy labor.  

Similarly, the March 2011 VA medical examiner considered the Veteran's medical history as documented in the record and reported at the examination, as well as examination findings, and concluded that the Veteran's low back disorder was less likely than not related to or permanently aggravated by his service-connected knee disabilities.  He further concluded that it was more likely than not that the Veteran's current low back disorder was related to his post-service occupation as a mechanic and manager, his time on his feet, his MVA, and his worker's compensation injury.  In support of his conclusion, the examiner reasoned that the Veteran's knees appeared to be stable on examination with an overall normal gait.  He also noted that there was no significant adjacent factor and that such factor appeared to be operational.  He further added that no nexus was plausible, and current back pain was a natural progression of an independent orthopedic area, which was not linked to the knees.  

The VA medical examiners provided sound rationales for the above conclusions based on consideration of the Veteran's reported and documented history of low back problems, as well as examination findings.  There were no pertinent facts that were not available to or considered by the examiners when they provided the above-discussed medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  For these reasons, the Board finds the opinions to be of significant probative value.

While the Board notes that medical providers seem to have attributed the Veteran's current low back problems to his in-service back injury at various times, we afford those opinions significantly less probative value than the ones provided by the VA medical examiners.  See, e.g., June 2004 VA consult note.  Unlike the VA medical examiners, the Veteran's medical providers did not have adequate data on which to base their opinions.  As explained above, the Veteran has provided inconsistent accounts of his history of low back symptomatology and has routinely failed to accurately report his history of multiple post-service low back injuries.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).  Thus, these opinions are afforded no probative value.    

It is notable that no medical professional has linked the Veteran's low back disorder to his knee disabilities, on either a causation or aggravation basis.  While the Veteran, as a lay person, is competent to report his symptomatology, he is not competent to link such symptomatology to a knee disability.  Furthermore, because the Veteran has provided inconsistent statements regarding the onset of his low back symptomatology and has further misreported his history of post-service injury, we do not find his account to be credible evidence and, accordingly, it is afforded no probative value.     

Thus, in summary, despite in-service back treatment, no chronic low back disorder is shown until many years after service.  Also, the Veteran's account of a continuity of low back symptomatology since service is not deemed credible in light of his inconsistent statements regarding the onset of his symptomatology and his blatant misrepresentation of his post-service low back injuries at the December 2003 VA medical examination.  Furthermore, the competent and probative medical opinion evidence does not attribute the Veteran's low back disorder to his period of active military service or his service-connected knee disabilities, on either a causation or aggravation basis.  

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's current low back disorder had its onset during active military service, manifested to a compensable degree within one year of separation from active service, was otherwise causally or etiologically related to his period of active service, or was caused or permanently aggravated by his knee disabilities.  Thus, service connection is not warranted, and the Veteran's appeal is denied.    
    
In reaching this conclusion, the Board has considered 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, mandating that reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable herein.  Gilbert v. Derwinski, supra.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

An error in VCAA notice should not be presumed prejudicial, and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

Prior to the initial denial of the claim, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf in an June 2003 notice letter.    

In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorder and described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO sent a duty-to-assist letter in February 2007, which again explained the evidence needed to establish service connection on a secondary basis and VA and the Veteran's responsibilities in procuring that evidence.      

While the RO did not adequately address the elements of degree of disability and effective date in the June 2003 notice letter, such notice defect was cured by virtue of sending notice of those elements in March 2006 and, again, in February 2007 followed by readjudication of the claim.  Moreover, the notice defect is rendered moot by virtue of denial of the claim for reasons addressed above.    

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the SOC, and the SSOC issued during the course of this appeal, which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In regard to VA's statutory duty to assist in claims development, the Board notes that the Veteran's STRs are included in the claims folder.  Also, post-service treatment records adequately identified as relevant to the claim have been submitted or otherwise obtained, to the extent possible, and are associated with the record.  

There are no additional pertinent records found in the Veteran's electronic file through Virtual VA.  The records contained therein are duplicative of records in the Veteran's physical claims file.  Furthermore, the Veteran's social security records are of record.        

The Veteran was afforded with medical examinations in connection with his claim in December 2003, March 2011, and August 2011.  Cumulatively, the examination reports include all relevant findings and contain medical opinions supported by adequate rationale that address the likelihood that the Veteran's claimed low back disorder was caused by his in-service low back injury and/or treatment or is secondarily related to his knee disabilities.  

Upon review, cumulatively, the examination reports are deemed adequate.  No further medical examination or medical opinion is needed in this case.

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  




ORDER

Entitlement to service connection for a back disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


